Pursuant to Rule 497(e) Securities Act File No. 333-59185 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. ® (the “Fund”) October 1, 2012 Supplement to Summary Prospectus, Prospectus and Statement of Additional Information dated May 1, 2012 Effective October 1, 2012, R. Michael James isretired from WEDGE Capital Management L.L.P. (“WEDGE”).WEDGE, which serves as one of the Fund’s four sub-advisors, applies a team approach in its management of the Fund’s assets.With the exception of Mr. James, the current members of WEDGE’s team will remain in place and continue to serve as portfolio managers of the Fund. All references to Mr. James contained in the Summary Prospectus, Prospectus and Statement of Additional Information are hereby deleted. You should retain this Supplement for future reference.
